Appeal from a judgment of the Supreme Court (Lewis, J.), entered May 13, 1993 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
We reject petitioner’s contention that Supreme Court erred in denying his application for a writ of habeas corpus. As the court noted, habeas corpus is not a proper procedure for raising issues which were or could have been addressed either *814on direct appeal or pursuant to CPL article 440. Here, petitioner’s arguments in support of his application could have been raised when he appealed his conviction or in his postverdict CPL article 440 motions. In addition, upon reviewing his allegations we find no reason to depart from traditional orderly procedure.
Cardona, P. J., Mikoll, Mercure, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed, without costs.